Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 states the cathodic dip painting causes the motor vehicle component to have the yield strength greater than 1300 MPa. Applicant’s substitute specification filed on May 29, 2019 teaches that the yield strength of the component before cathodic dip painting is most preferably above 1300 MPa, and after cathodic dip painting is preferably greater 1300 MPa especially greater 1400 MPa and more preferably greater 1500 MPa (page 8).
Thus, while Applicant’s have support for the yield strength being greater than 1300 MPa after the cathodic dip painting, Applicant’s originally filed disclosure does not reasonably convey to one of skill in the art that Applicant’s had possession of the cathodic dip painting causing the yield strength to go above 1300 MPa.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-7, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2020/0190621 (“Cobo”) in view of The Linde Group, Neutral hardening and annealing, Published 2017 (“NPL”), Min Wang, Experimental proposal of holding pressure time effect in hot stamping of high strength steel, Journal of Plasticity Engineering, Published April 2, 2014 (“Wang”).
Regarding claim 1, Cobo teaches a method of producing a motor vehicle component (paras. [0001] & [0002]), the method comprising: heating a homogenous blank of a hardenable carbon-containing steel alloy having a carbon content of not less than 0.3 percent by mass to a temperature not less than an AC3 temperature of the steel alloy (paras. [0088], [0089], [0135]-[0139]; Tables 1), removing the blank from the … furnace and hot forming and press hardening the blank, in a hot forming and press hardening mold, into the motor vehicle component (paras. [0001], [0074], [0140], & [0173]). 
Claim 1 also recites the steel alloy includes iron, melting-related impurities, and alloy elements, the alloy elements including 0.3-0.4% by mass of C (carbon), 0.15-1% by mass of Si (silicon), 0.5-2% by mass of Mn (manganese), max 0.05% by mass of P (phosphorus), max 0.01% by mass of S (sulfur), max 0.01% by mass of N (nitrogen), 0.05-1% by mass of Cr (chromium), max 0.3% by mass of Ni (nickel), max 0.1% by mass of Cu (copper), max 0.5% by mass of Mo (molybdenum), max 0.1% by mass of Al (aluminum), 0.02-0.1% by mass of Nb (niobium), max 0.06% by mass of V (vanadium), max 0.1% by mass of Ti (titanium), and 0.001-0.01% by mass of B (boron). Cobo further teaches the steel to include all the claimed alloy elements in ranges that lie inside or overlap the claimed ranges (paras. [0080]-[0105], Table 1), wherein limitations that recite “max X%” are interpreted to include 0%.
Cobo teaches the heating being done in a furnace (para. [0115]), but, Cobo fails to explicitly teach the heating done in a continuous furnace. However, continuous furnaces are well known for hardening steel. NPL teaches multiple types of known continuous furnaces (pages 14-17, wherein all references to NPL refer to the document submitted with the Office 
In this case, Cobo teaches to heat steel to above the AC3 temperature in a furnace. However, one of skill in the art will appreciate that there are numerous furnaces that can be used for heating steel to above the AC3 temperature. NPL teaches that continuous furnaces are commonly used and it would be predictable to use a continuous furnace to heat the steel of Cobo. Thus, it would be obvious to substitute the furnace of Cobo with a continuous furnace.
Cobo et al. fail to explicitly teach supplying nitrogen to the continuous furnace under closed-loop control to establish an oxygen content of 0.5% to 15% by volume in a furnace atmosphere in the continuous furnace. However, this would have been obvious in view of Wang (wherein all references to Wang refer to the document submitted with the IDS submitted on October 28, 2020).
Wang is also directed to hot stamping high strength steel (Abstract, page 89). Wang teaches to heat the steel in a furnace having an atmosphere control system wherein the atmosphere control system pumps nitrogen into the furnace to maintain an oxygen content of between 5 and 10 percent (pages 89-90).
Cobo et al. teach that it is known to supply nitrogen into the atmosphere of a continuous furnace (NPL, pages 17, 20-21 & 24-27). Wang teaches one of skill in the art that an atmosphere control system can measure the oxygen level inside the heating device and to pump nitrogen therein in order to maintain an oxygen level between 5 and 10 percent. Since Cobo et al. and Wang both teach ways of controlling the atmosphere of a heating device, it would be predictable, and thus obvious, to modify the continuous furnace of Cobo et al. to use the atmosphere control system of Wang in order to maintain an oxygen level between 5 and 10 percent. Doing this will predictably reduce the amount of oxidation that forms on the steel.
Claim 1 also requires the hot formed motor vehicle component having a bending angle greater than 50 degrees, wherein the bending angle is determined by a plate bending test. In this case, Cobo teaches creating high strength steel alloys that are press hardened and have satisfactory bending angles, which is defined as a bending angle of greater than 50 degrees (paras. [0013] & [0035]; Table 3). Compositions B-E of Cobo (detailed in Table 1), all read on the 
However, MPEP 2144.05(II)(A) states "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In this case, the claimed invention is merely carrying forward the invention of Cobo except that the heating of the steel alloy is done in a continuous furnace with a modified furnace atmosphere, i.e. substitution of an equivalent doing the same thing by substantially the same means. Therefore, determining that a steel alloy having elements in overlapping ranges as that taught by Cobo can also be heated in other furnace atmospheres, and still achieve the satisfactory bending angle is merely a carrying forward of an originally patented idea where one furnace is substituted with another doing the same thing by substantially the same means.
Regarding claim 2, as detailed in the rejection to claim 1 above, Cobo et al. teaches in the supplying nitrogen to the continuous furnace, the oxygen content is controlled to be between 0.5% and 10% by volume.
Regarding claim 3, Cobo et al. fails to explicitly teach in the supplying nitrogen to the continuous furnace, a nitrogen volume flow rate has a value per hour between two and four times a furnace volume of the continuous furnace. However, this would have been obvious in view of a separate teaching of NPL.
NPL teaches that when maintaining an atmosphere inside of a continuous furnace, the flow rate of gas will depend on different factors (pages 37-38). NPL teaches that for continuous furnaces, it is known to have a flow rate of 0.5-10 furnace volumes per hour.

Since the range of 0.5-10 furnace volumes per hour overlaps and encompasses the claimed range a prima facie case of obviousness exists.
Claim 4 recites in the supplying nitrogen to the continuous furnace, the nitrogen, based on a spatial direction, is introduced into the continuous furnace above the blank being heated. NPL teaches that it is known to inject gas into a furnace from the top (figure 51 on page 43). It would be obvious and predictable to maintain the desired atmosphere in the furnace by injecting the nitrogen on a top of the furnace (which will be above the blank being heated).
Regarding claim 5, Cobo et al. further teaches the blank is a tailored blank (Cobo, paras. [0128]-[0129], [0138]-[0140]).
Regarding claim 6, Cobo et al. further teach in the heating of the blank, the blank is guided through the continuous furnace within a period of 2 to 10 min (Cobo, para. [0139]). 
Claim 7 recites in the heating of the blank, a temperature is between 910 and 980°C in the continuous furnace. Cobo teaches the furnace to heat the blank to a temperature of 810-950 degrees Celsius (para. [0129]). Since this range overlaps the claimed range a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 12, as detailed in the rejection to claim 1 above, Cobo et al. teaches in the supplying nitrogen to the continuous furnace, the oxygen content is controlled to be between 0.5% and 5% by volume.
Regarding claim 13, Cobo et al. fail to explicitly teach in the supplying nitrogen to the continuous furnace, the oxygen content is controlled to be between 0.5% and 3% by volume. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, Cobo et al. teaches to reduce the oxygen level in the furnace to 5-
Claim 14 recites in the supplying nitrogen to the continuous furnace, a nitrogen volume flow rate has a value per hour between 2.5 and 3.5 times a furnace volume of the continuous furnace. This is obvious for the same reasons as detailed in the rejection to claim 3, above.
Claim 15 recites in the supplying nitrogen to the continuous furnace, a nitrogen volume flow rate has a value per hour three times a furnace volume of the continuous furnace. This is obvious for the same reasons as detailed in the rejection to claim 3, above.
Regarding claim 17, Cobo et al. fail to explicitly teach in the heating of the blank, the blank is guided through the continuous furnace within a period of 120 to 360 sec. Cobo et al. teaches to heat the blank for 390 seconds (para. [0139]). One of skill in the art will appreciate that the time taught by Cobo is so close to the claimed range that substantially the same results would be expected, thus a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 18, Cobo et al. further teach in the heating of the blank, the temperature within the continuous furnace is more than 5% higher than the AC3 temperature of the steel alloy (Cobo, paras. [0090], [0129] & [0161], wherein the temperature range includes numerous temperatures above the AC3 temperature).
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cobo et al. as applied to claim 1, and further in view of WO2017016536A1 (“Handing”) and Henri Jarvinen et al., Effect of paint baking treatment on the properties of press hardened boron steels, Journal of Material Processing Tech. 252 (Feb 2018) 90-104 (“Jarvinen”).
Regarding claim 21, Cobo et al. fail to explicitly teach performing cathodic dip painting, wherein a tensile strength Rm of the motor vehicle component is greater than 1700 MPa after the performing of the cathodic dip painting.
Handing teaches that high strength motor vehicle components are subject to corrosion, and, applying a cathodic dip coating can protect against it (para. [0006], wherein all references 
Because Cobo et al. is also directed to high strength vehicle components, there would be a reasonable expectation of success of applying a cathodic dip coating and that it will protect against corrosion. Thus, it would be obvious to modify Cobo et al. to apply a cathodic dip coating to protect against corrosion.
Since Cobo teaches the steel compositions comprising tensile strengths significantly above 1700 MPa (Table5), one of skill in the art will reasonably infer that the tensile strength will be greater than 1700 MPa after the cathodic dip painting.
Cobo et al. fail to explicitly teach performing the cathodic dip painting to increase a yield strength of the motor vehicle component. However, this would have been obvious in view of Jarvinen.
Jarvinen is directed to the effect of a paint baking treatment on hardened boron steels (Title, wherein all references to Jarvinen refer to the document submitted with the Advisory Action mailed on September 28, 2021). Jarvinen teaches that it is known for paint baking treatments to increase the yield strength of hardened boron steels, for example the increase to be around 150 MPa (Abstract, pages 90-91 & 99-101). 
In this case, both Cobo et al. and Jarvinen are directed to applying coatings on hardened steel containing boron. Jarvinen teaches that it is predictable to raise the yield strength of the steel depending on the coating baking process. Thus, it would be obvious to modify the cathodic dip painting process of Cobo et al. to include a baking process that raises the yield strength.
Regarding claim 11, Cobo et al. fails to explicitly teach the cathodic dip painting causes the motor vehicle component to have the yield strength greater than 1300 MPa. This claim requires the yield strength before cathodic dip painting to be below 1300, for example 1200-1299 MPa, so that the cathodic dip painting will cause the yield strength to go above 1300. Cobo teaches that the yield strengths after hardening are between 1300-1600 MPa (paras. [0037] & [0179]). Since the range of Cobo, i.e. 1300-1600 MPa, approaches and is very close to 
Regarding claim 11, assuming arguendo that the above similar ranges are not obvious, it is not inventive to discover workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the top of the claimed range is 1 MPa lower than the yield strength range taught by Cobo. Further, one of skill in the art appreciates that the yield strength is dependent upon the steel composition and hardening process. Thus, it would be obvious to discover yield strengths slightly below the taught range of Cobo, e.g. between 1250-1299 MPa, through routine experimentation. 
Since the baking process increases the yield strength over 100 MPa (Jarvinen, Abstract, pages 90-91 & 99-101), one would reasonably infer that the cathodic dip process would cause the hardened steel of Cobo et al. having a yield strength of 1250-1299 MPa to increase to over 1300 MPa after the cathodic dip process.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holzweissig et al. as applied to claim 1, and further in view of Handing.
Claim 16 recites after the hot forming and press hardening, coating the motor vehicle component. This is obvious in view of Handing for the same reasons detailed in the rejection to claim 21, above (i.e. obvious to provide a coating with cathodic dip painting to prevent corrosion).

Response to Arguments
Applicant's arguments filed October 20, 2021 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 8-9 of the remarks, Applicant argues that the prior cited art fail to teach the claimed bending angle. The examiner agrees and has withdrawn the previous prior art rejections. A new rejection over Cobo et al. is made above.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”